Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01351-CV
____________
 
IN THE INTEREST OF J.S.M., a child
____________
 
 

 
On Appeal from the
245th District Court
Harris County, Texas
Trial Court Cause
No. 01-61479
 

 
M E M O R A N D U M   O P I N I O N
Appellant, Joseph Daniel Monk, filed a  motion to modify the terms of a
conservatorship order, and in response, appellee, Lisa Jo Monk, filed a special
appearance.  On November 21, 2003, the
trial court signed an order declining jurisdiction and staying appellant=s motion pursuant to Texas Family
Code Section 152.207(c).  See Tex. Fam. Code Ann. ' 152.207(c) (Vernon 2002).  Appellant then brought this appeal.




On February 24, 2004, appellant filed a motion to dismiss the
appeal because the order being appealed is not subject to interlocutory
appeal.  See Tex. R. App. P. 42.1.  The grant or denial of a special appearance
in a case brought under the Texas Family Code is not subject to interlocutory
appeal.  Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(a)(7) (Vernon Supp.
2004).  The motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.